                     Case 3:17-cv-07106-SK Document 53 Filed 02/08/19 Page 1 of 5




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     KAREN S. BLOOM
 6   Senior Counsel
     R. CHARLIE MERRITT
 7   Trial Attorney
 8   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 9   20 Massachusetts Ave. NW
     Washington, D.C. 20530
10   Telephone: (202) 616-8098
     Facsimile: (202) 616-8460
11   E-mail: robert.c.merritt@usdoj.gov

12   Attorneys for Defendants

13
14                                  UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    PEOPLE OF THE STATE OF CALIFORNIA
      ex rel. Xavier Becerra, Attorney General of   No. 3:17-cv-7106-SK
17
      California,
18
19                                                  PARTIES’ JOINT STATUS REPORT
                                Plaintiffs,
                                                    PURSUANT TO THE COURT’S ORDERS
20
                v.                                  OF DECEMBER 14, 2018 AND JANUARY
21                                                  11, 2019
      UNITED STATES DEPARTMENT OF
22    EDUCATION and BETSY DEVOS, in her
      official capacity as Secretary of Education
23
                                Defendants.
24
25
26
27
28


     Parties’ Joint Status Report
     Case No. 3:17-cv-7106-SK
                   Case 3:17-cv-07106-SK Document 53 Filed 02/08/19 Page 2 of 5




 1             The parties jointly submit this status report pursuant to the Court’s Orders of December 14,
 2   2018 (ECF No. 47) and January 11, 2019 (ECF No. 52). In its December 14, 2018 Order, the
 3   Court asked the parties to advise the Court of the impact on the current litigation of a document
 4   issued by the Department of Education (the “Department”) on December 13, 2018. The Court
 5   stated that the document, titled “Closed School Discharge Changes,” “appears to adopt a new
 6   position” and therefore ordered the parties to address the impact of the new position on the current
 7   litigation.
 8             The parties are in agreement that the document (a December 13, 2018 Electronic
 9   Announcement) does not affect the pending motion to dismiss (ECF No. 42), and, thus, does not
10   currently impact this case, and does not require any change to the current litigation schedule.
11             As the Department has explained, borrowers may apply for federal student loan relief
12   through different processes.        Primarily, students who attended Corinthian Colleges, Inc.
13   (“Corinthian”) have utilized two potential avenues through which to seek student loan debt relief.
14   See generally Federal Student Aid (“FSA”), Information about Debt Relief for Corinthian Colleges
15   Students, available at https://studentaid.ed.gov/sa/about/announcements/corinthian. The first is
16   applying for a “closed school discharge,” generally available to Corinthian students who did not
17   complete their program as a result of the school closing in April 2015. See id. (noting that a closed
18   school discharge is available to Corinthian students who did not complete their Corinthian
19   program, who did not transfer their Corinthian credits to another school in a similar situation, and
20   who were either attending a Corinthian program when the school closed or withdrew on or after
21   June 20, 2014). A Corinthian student can also seek student loan debt relief, regardless of whether
22   they completed their Corinthian program or whether it closed, by asserting a borrower defense to
23   repayment based on the school’s misconduct. See id. Only the Department’s borrower defense
24   process is at issue in the instant litigation.
25             The December 13 announcement addressed the Department’s closed school discharge
26   process, and in particular announced steps that the Department is taking to implement the
27
28


     Parties’ Joint Status Report
     Case No. 3:17-cv-7106-SK
                                                        1
                   Case 3:17-cv-07106-SK Document 53 Filed 02/08/19 Page 3 of 5




 1   “automatic closed school discharge” provisions of a regulation promulgated in 2016.1 See FSA,
 2   Closed                 School       Discharge            Changes,            available            at
 3   https://ifap.ed.gov/eannouncements/121318ClosedSchoolDischargeChanges.html               (Dec.   13,
 4   2018). Under this new process, the Department is required to automatically discharge—without
 5   submission of an application—a borrower’s federal student loans if, among other things, based
 6   upon information in the Department’s possession, the Department determines that the borrower
 7   did not complete his or her program of study because the borrower’s school closed and the
 8   borrower did not enroll at another Title IV-eligible school within three years of the date the
 9   borrower’s prior school closed. See, e.g., 34 C.F.R. § 685.214(c)(2)(ii). The December 13
10   announcement states that the Department has identified approximately 15,000 borrowers who are
11   eligible for such an automatic closed school discharge. Some of these borrowers may also be
12   eligible for debt relief under the Department’s borrower defense regulations, which are at issue in
13   this case, and the December 13 announcement notes that some of the borrowers it identifies had
14   previously submitted requests for discharge of the same loans under the borrower defense to
15   repayment provisions. Because an automatic closed school discharge results in the full discharge
16   of the relevant loan, the Department further announced that it will close any pending borrower
17   defense claim relating to a loan that has been discharged through the automatic closed school
18   discharge process.
19             Not all students who submitted borrower defense claims, even where they attended
20   Corinthian schools that closed, are eligible for a closed school discharge—automatic or otherwise.
21   Rather, as noted above, that relief is available only to students who did not complete their program
22   because their school closed. Students who attended Corinthian schools and were able to complete
23   their programs of study are not entitled to closed school discharges; nor, as explained in the
24   December 13 announcement, are students who attended Corinthian schools or who withdrew from
25
     1
26     The Department delayed implementation of these and other provisions, pending litigation
     challenging the regulations, and other regulatory actions. In fall 2018, the U.S. District Court for
27   the District of Columbia vacated these delays, resulting in the “automatic closed school
     discharge” and other provisions of the 2016 regulations taking effect. See Bauer et al. v. DeVos,
28
     332 F. Supp. 3d 181 (D.D.C. Sept. 17, 2018) (vacating delays but staying vacatur for 30 days).


     Parties’ Joint Status Report
     Case No. 3:17-cv-7106-SK
                                                      2
                   Case 3:17-cv-07106-SK Document 53 Filed 02/08/19 Page 4 of 5




 1   Corinthian schools prior to June 20, 2014, based upon the Department’s records.2 Thus, the five
 2   sample borrowers identified in ¶¶ 150-158 of Plaintiff’s Amended Complaint (ECF No. 37) did
 3   not receive the closed school discharges discussed in the December 13 announcement. Numerous
 4   other Corinthian students with pending borrower defense claims may also be eligible for borrower-
 5   defense relief, but not closed-school relief.
 6             For these reasons, the parties do not believe that the December 13 announcement impacts
 7   the current litigation schedule. The arguments submitted in connection with the pending Motion
 8   to Dismiss remain ripe for decision, and the parties are prepared to address those arguments at the
 9   hearing currently scheduled for February 25, 2019.
10
11   Dated: February 8, 2019                         Respectfully submitted,
12
                                                     JOSEPH H. HUNT
13                                                   Assistant Attorney General
14                                                   MARCIA BERMAN
15                                                   Assistant Branch Director

16                                                   /s/ Karen S. Bloom
                                                     KAREN S. BLOOM
17                                                   Senior Counsel
                                                     R. CHARLIE MERRITT
18                                                   Trial Attorney (VA # 89400)
                                                     Civil Division, Federal Programs Branch
19                                                   U.S. Department of Justice
                                                     20 Massachusetts Ave. NW
20                                                   Washington, D.C. 20530
                                                     Telephone: (202) 616-8098
21                                                   Facsimile: (202) 616-8460
                                                     E-mail: robert.c.merritt@usdoj.gov
22
                                                     Attorneys for Defendants
23
     Dated: February 8, 2019                         Respectfully submitted,
24
                                                     XAVIER BECERRA
25                                                   Attorney General of California
26                                                   /s/ Bernard A. Eskandari
27   2
       A borrower may still apply for a closed school discharge, even if he or she did not receive an
28   automatic closed school discharge, if the borrower can demonstrate that he or she qualifies for
     the discharge.

     Parties’ Joint Status Report
     Case No. 3:17-cv-7106-SK
                                                        3
                   Case 3:17-cv-07106-SK Document 53 Filed 02/08/19 Page 5 of 5



                                             BERNARD A. ESKANDARI
 1                                           Deputy Attorney General
 2                                            Attorneys for the People of the State of California
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Parties’ Joint Status Report
     Case No. 3:17-cv-7106-SK
                                                4
